Jacobs, J.
(concurring). In proceedings instituted under the provisions of § 52-435a of the General Statutes, the jury returned a verdict adjudging the *578defendant the father of a female child of Ernestine Pouncey, a married woman, begotten by a man other than her husband. Judgment was rendered on the verdict.1 The court made an order directing the defendant to pay the sum of $1582.28 (being the total amount of the lying-in expenses and accrued maintenance), and a reasonable attorney’s fee fixed at $250; and he was further ordered to contribute the sum of $10 a week toward the support of the child until she attains the age of eighteen years — all payments ordered to be made to the family relations division of the Circuit Court. See §§ 52-442 and 17-323a; Practice Book, Forms 785, 810; Uniform Act on Paternity § 11, 9B U.L.A. 528.
The evidence before us, in all its cumulative significance, points with overwhelming force to one conclusion and one only: the defendant begot the child.
The constitutional claim advanced in the court below and pressed on appeal is that § 52-435b of the General Statutes2 is incompatible with the equal protection clause in that it grants the mother in paternity proceedings an immunity from proseeu*579tion but a similar immunity is not afforded the putative father.
“ ‘Immunity’ signifies the nonliability for the offense itself; ‘privilege’ signifies the noncompellability to speak about the offense. By an immunity the offender’s guilt ceases; under a privilege, it continues.” 8 Wigmore, Evidence (McNaughton Rev. 1961) § 2281, p. 493. The statute involved here “may be called [one of the] immunity-from-prosecution statutes. They provide that disclosure is compellable but that the witness shall not be prosecuted ... on account of any matter concerning which . . . [she] was required to produce evidence.” Id., p. 495 n.11.
It is doubtful whether, ordinarily, there is need for an immunity provision generally applicable to civil situations. Where, however, claims of privilege are reasonably to be expected and an immunity provision is needed, the special characteristics of the civil proceedings may call for a solution or for an individualized situation tailored to a specific proceeding. It can only be said in general that the statute should be construed, as it was doubtless designed, to effect a practical and beneficent purpose.3 It is clear that the chief aim of the immunity provisions applicable to civil proceedings is to improve the efficiency of the civil remedies affected. “[T]he obvious purpose of the statute is to make evidence available and compulsory that otherwise could not be got. We see no reason for supposing that the act offered a gratuity to crime. It should be construed, so far as its words fairly allow the construction, as coterminous with what otherwise would have been the privilege of the person concerned.” Heike v. United States, 227 U.S. 131, 142 (Holmes, J.).
*580In Connecticut, in paternity proceedings instituted by the mother, she being alive and present in court, “her testimony is made not only competent, but indispensable to maintain the suit.” Chaplin v. Hartshorne, 6 Conn. 41, 44. Such evidence is “admitted on the ground of necessity.” 10 Am. Jur. 2d 870, Bastards, § 35; see Schatkin, Disputed Paternity Proceedings (4th Ed.), p. 766. “The interest of the mother in such eases is a pecuniary one.” Booth v. Hart, 43 Conn. 480, 486. On the other hand, at least as far back as 1859, the privilege against self-incrimination was made applicable to a defendant in a bastardy action. Norfolk v. Gaylord, 28 Conn. 309, 312; Malloy v. Hogan, 150 Conn. 220, 223, rev’d on other grounds, 378 U.S. 1. Thus, in our view, the obvious purpose of the immunity statute now in question is to neutralize compellable testimony with the privilege of self-incrimination. The mere fact that the statute does not grant a similar immunity to the putative father “is the misfortune of his condition and not of any want of humanity in the law.” People ex. rel. Hackley v. Kelly, 24 N.Y. 74, 83.

 “It is true that under our law, a bastardy action is a civil proceeding. Hamden v. Collins, 85 Conn. 327, 330 . . . ; Pelak v. Karpa, 146 Conn. 370, 372 .... Under General Statutes §§ 52-438 and 52-442 and Forms 785, 786 and 812 in the 1963 Practice Book, it is clear that the verdict oí the jury is limited to the issue of paternity and is in the form of 'guilty’ or 'not guilty’ as the ease may be. Clerks of court should see to it that proper verdict forms are submitted to the jury. This procedure was not followed in the present case.” Ferguson v. Smazer, 151 Conn. 226, 227 n.1; see Fulmore v. Deveaux, 3 Conn. Cir. Ct. 553, 554 n.2; note, 94 A.L.R.2d 1128.


 “Sec. 52-435b. TESTIMONY MOTHER. The mother of any child for whom adjudication of paternity is sought in paternity proceedings shall nqt be excused from testifying because her evidence may tend to disgrace or incriminate her; nor shall she thereafter be prosecuted for any criminal act about which she testifies in connection with such proceedings.”


 See 8 Wigmore, Evidence (McNaughton Rev. 1961) § 2281, p. 498 n.11, listing a number of Connecticut immunity statutes.